department of the treasury internal_revenue_service washington d c 2uu516022 tax_exempt_and_government_entities_division uic jan set ep lek td legend individual a individual b individual c individual d individual e individual f amount c amount d company g company h trust t ira annuity x state z date date date date 20u516022 page month month month month dear fil this is in response to a request dated submitted on behalf of the personal representative of individual b now deceased by her authorized representative as supplemented by correspondence dated for a ruling to waive the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ and the authorized representative has submitted the following facts and representations in support of the ruling_request individual a a resident of state z whose date of birth was date was the holder of ira annuity x with company g at his death which occurred on date the date of death value of ira annuity x was approximately amount d married to individual b individual d at his death individual a was individual a was also survived by his daughters individual c and as of date individual a had attained age individual a had purchased ira annuity x during month individual b was named the sole primary beneficiary of individual a’s ira annuity x the value of ira annuity x at the time of purchase was approximately amount c by means of a durable_power_of_attorney ‘dpoa’ executed on or about date individual b named individuals c and d as her co-attorneys in fact to serve if individual a was ever unwilling or unable to act as such it has been represented that the dpoa was valid under the laws of state z article lv of the dpoa titled banking transactions gives individual b’s attorneys in fact the authority to take actions listed therein with respect to individual b’s accounts or deposits in financial institutions financial_institution was defined as banks savings associations and other financial institutions’ it has been represented that individual b had been suffering from the effects of alzheimer’s disease from month until her death during month subsequent to individual a’s death on or about date individual c one of the co-attorneys in fact of individual b acting within her authority under the dpoa with the assistance of her financial advisor individual e completed a company h option election form on behaif of her mother individual b which was intended to effectuate a rollover of the amounts standing in individual a’s ira annuity x into an ira set up and maintained in the name of individual b with company h this action was taken after a discussion with individual d the other co-attorney in fact of individual b and pursuant to the dpoa referenced above on the form completed on or about date titled application_for annuity the section headed owner’ was to be left blank if the annuity was to be an ira annuity completed furthermore in another section headed plan a number of options were provided including ira in this section the choice selected was other-annuity the application_for annuity was signed by individual c on behalf of individual b and by individual e as agent of individual c individual b did not sign said form individual c is the beneficiary named on the date application individual b had attained age as of date this section was as noted above individual b died during month month did not fall within 60-days of date subsequent to individual b’s death during month company h advised individual c in writing that company h had issued individual b a non- qualified non-ira annuity pursuant to the date application and could not convert said non-ira annuity to an ira annuity furthermore as a result of the issuance of said non-ira annuity a taxable_distribution in the amount of amount d had been made to individual b the documentation which accompanied this application_for letter_ruling includes an affidavit signed by individual e which indicates in relevant part that the intention of the transfer was to be under the ira qualified provision your authorized representative indicates that the transfer referenced in the affidavit was the transfer effectuated by the date application a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc which accompanied this ruling_request indicates that individual b received a taxable_distribution in amount d with respect to the calendar_year with respect to the above referenced form 1099-r your authorized representative has asserted on your behalf that after the death of individual b during calendar_year individual c as administrator of the estate of individual b contacted individual f an employee of company h to inquire as to appropriate steps to take with respect to individual b’s ira in response to individual c’s inquiry company h determined that individual b did not have an ira at her death due to the manner in which the date application had been completed this led to company h’s month correspondence with individual c referenced above furthermore company h also determined that it had failed to issue a form 1099-r with respect to the calendar_year transfer into a non-qualified annuity the above referenced form 1099-r was then issued as a result of individual c’s inquiry several months after the 60-day rollover period applicable to individual a’s ira annuity x had expired and after individual b’s death your authorized representative has also asserted that the month letter to individual c and the form 1099-r referenced above represent the only correspondence received by individual c indicating that the date application effectuated a transfer of individual a’s ira annuity x into a non-ira annuity page based on the facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution from ira annuity x of amount d because the failure to waive such requirement would be against equity or good conscience and permit amount d to be rolled over into an ira set up and maintained in the name of individual b with respect to your ruling_request sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that paragraph d shall not apply to any amount to the extent such amount is required to be distributed under subsection a or b sec_408 of the code provides in summary that the rollover rules of code sec_408 do not apply to inherited iras sec_408 of the code provides that the term inherited ira means an ira obtained by an individual other than the ira owner's spouse as a result of the death of the ira owner thus in short under circumstances that conform with the requirements of code sec_408 a surviving_spouse who acquires a decedent’s ira after and as a result of the death of an ira owner will be able to roll over the decedent’s ira into an ira set up and maintained in the name of the surviving_spouse page sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the issue presented in this case is whether code sec_408 and revproc_2003_16 apply to a situation where a surviving_spouse eligible to roll over her deceased husband’s ira annuity x into an ira or ira annuity set up and maintained in her name fails to do so under the circumstances described above including but not limited to her death after the expiration of the 60-day period prescribed by code sec_408 in this case individual c was handling individual b’s financial affairs pursuant to the above-referenced dpoa exercising her authority under said dpoa individual c accomplished a transfer of individual a’s ira annuity x into a non-ira annuity in individual b’s name said transfer was contrary to individual c’s intentions and was due in part to the reliance of it has individual c on the advice of individual e the agent and financial advisor of individual c been represented that individual b because of her medical_condition was not handling her own financial affairs at the time of the transfer date individual c only became aware that the date transfer of ira annuity x had not been made into another ira sometime during month which was after the death of individual b after company h had conducted a review of the contract at that point company h issued a form 1099-r indicating that the date transfer resulted in a taxable_distribution from individual a’s ira annuity x in this case we note that company h failed to issue the form_1099 on a timely basis if it had either individual b or individual c acting on her behalf could have taken corrective action with respect to the date transfer referenced above during individual b’s lifetime said action could have included a request for an extension of the 60-day rollover period based on the facts shown above however because of the timing of the issuance of the form 1099-r individual c did not know that any corrective action was necessary until individual b had died thus no adverse consequences should attach to individual c’s not requesting this letter_ruling during individual b’s lifetime if this request had been submitted during individual b’s lifetime the service would have granted relief under code sec_408 based on the representations contained herein page as noted above the service’s response will not change even though individual b is deceased therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d and interest thereon from ira annuity x to anon ira annuity you are granted a period of days from the issuance of this ruling letter to complete the rollover of amount d into an ira or ira annuity set up and maintained in the name of individual b deceased provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contributions the amounts deposited into another ira or ira annuity will be considered rollover_contributions within the meaning of sec_408 of the code the service notes that the rollover ira or ira annuity into which amount d will be contributed will not have a designated_beneficiary as that term is defined in code section thus the code sec_401 distribution period with respect to the rollover ira a or ira annuity will be that applicable to an ira owner who had reached her required_beginning_date and died without designating a beneficiary of her ira this ruling does not authorize the rollover of amounts if any that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representatives in accordance with a power_of_attorney on file in this office ara at either a if you wish to inquire about this ruling please contact esquire id ma phone or a please addr ess all correspondence to se t ep ra t3 sincerely yours parca ui flom frances v sloan manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
